Citation Nr: 9924584	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  94-22 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for coronary artery 
disease (CAD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1974 to 
October 1980, and from January 1985 to September 1992.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1993 rating action 
in which the RO, in pertinent part, granted service 
connection for coronary artery disease and assigned a 30 
percent disability rating.  

This case was remanded by the Board in December 1996 for 
clarification of which, if any, service organization was the 
veteran's representative. That question has since been 
resolved with the veteran's appointment of the American 
Legion to represent him.  In an April 1997 decision, the 
Board again remanded the case, this time for evidentiary 
development.  The case was again remanded in June 1998 for 
additional evidentiary development, in part due to changes in 
rating criteria for evaluation of cardiovascular disorders.  
Development having been completed, the case has now been 
returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The veteran's coronary artery disease (CAD) does not 
preclude ordinary manual labor.  

2.  The veteran's CAD did not result in congestive heart 
failure; a workload of 5 METs does not produce dyspnea, 
fatigue, angina, dizziness, or syncope; a left ventricular 
dysfunction with an ejection fraction as low as 50 percent is 
not present.  




CONCLUSION OF LAW

The schedular requirements for a rating in excess of 30 
percent for coronary artery disease have not been met for the 
period from the September 11, 1992 effective date of service 
connection to the present.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. 4.1, 4.2, 4.10, 4.71a, Diagnostic Code 
7005 (Diagnostic Code versions in effect prior to January 12, 
1998, and upon that date) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

At a VA general medical examination in May 1993, the veteran 
reported a history of chest pain in August 1992 and a 
subsequent diagnosis of coronary artery disease.  He said 
that he had been advised to avoid strenuous exercise and 
exertion but had not been taking any medication.  He 
complained of current occasional episodes of left-sided chest 
pain, mostly with exertion, and some shortness of breath.  He 
reported no radiation into the arms or shoulders and said 
that the pain usually wore off in 15 minutes with rest.  On 
examination, heart rate was normal with regular rhythm and no 
murmurs.  The lungs were clear. An electrocardiogram (EKG) 
was done but was not interpreted.  The examiner diagnosed 
moderately compromised coronary artery disease, and sinus 
bradycardia.  

VA outpatient treatment records from 1993 to the present 
reveal intermittent treatment for complaints of chest pain, 
with diagnosed angina and treatment with sublingual 
nitroglycerin.  

In June 1996 the veteran received VA outpatient treatment for 
complaints of slight chest discomfort and feeling poorly for 
the prior week.  He also complained of being depressed and 
stressed with resulting chest pain similar to a myocardial 
infarction, but easing off spontaneously.  He reported that 
the pain lasted for days rather than hours, but was not 
positional.  He also reported a history of myocardial 
infarction in 1992.  He requested a refill prescription for 
nitroglycerin tablets.  Upon examination, the veteran was in 
no acute distress; his heart had a regular rate and rhythm 
without murmur; his lungs were clear to auscultation; and the 
chest was tender on the left.  The examiner diagnosed 
coronary artery disease and depression, and prescribed 
nitroglycerin, Amitriptyline, and Tylenol.  

Upon VA examination in November 1997, the veteran reported 
that he was able to walk a mile without any problem.  He 
described nonspecific symptoms of high sensitivity and a lot 
of personal stress.  He also reported intermittent symptoms 
of chest pain on the right side of his chest.  He said that 
he has taken nitroglycerin sporadically in the past - perhaps 
one to two tablets per month - but not in the last year.  

Clinical findings revealed that blood pressure was 120/70, 
and pulse was 60 beats per minute and regular.  Cardiac 
examination found regular rhythm and normal first and second 
heart sounds with no murmur or gallop.  There was no pedal 
edema.  A resting electrocardiogram (ECG) showed mild sinus 
bradycardia and normal conduction time interval.  The 
diagnostic impression was normal cardiovascular system 
examination; ECG with mild sinus bradycardia, currently 
asymptomatic; and atypical chest pain symptoms which, based 
on clinical findings, were seemingly non-cardiac.  Based on 
noted history, the examiner concluded that the veteran's 
current functional capacity and effort tolerance were 
satisfactory.  The examiner assigned a NYHA functional 
classification of I.  The examiner recommended that the 
veteran have a stress nuclear Cardiolite study to evaluate 
functional capacity, to rule out any ischemia, and to better 
evaluate his symptoms of chest pain.  

The veteran was accorded an official cardiovascular 
examination in February 1999.  The examiner reviewed prior VA 
medical records for the examination.  The veteran's history, 
including a reported myocardial infarction in 1992, was 
noted.  The veteran complained of intermittent episodes of 
chest pain over the prior two years, with feeling 
progressively worse over the prior six months.  He reported 
that the chest pains occurred with greater frequency with 
exertion when walking.  He also reported that the pain was of 
moderate intensity and of midsternal origin, with radiation 
to the neck, left arm, and back.  He also complained of 
occasional shortness of breath, diaphoresis, and nausea.  He 
reported that his symptomatic episodes usually lasted less 
than one hour, and were usually relieved with rest or with 
one sublingual nitroglycerin.  The veteran denied orthopnea, 
true paroxysmal nocturnal dyspnea, or syncope.  Current 
medications were aspirin and Nitrostat, each taken as needed.  
The examiner found the veteran to be alert and oriented and 
in no acute distress.  Blood pressure was 142/100, and pulse 
was 68 beats per minute.  There was no jugular venous 
distention or carotid bruit.  Lungs were clear.  The examiner 
found a regular cardiac rhythm and normal first and second 
heart sounds, with no third heart sound or murmur 
appreciated.  The point of maximal impulse (PMI) was not 
shifted laterally.  The abdomen was soft and nontender with 
no hepatosplenomegaly and no abdominal bruits.  There were 
also no increased pulsatile masses of abdominal aortic 
aneurysm.  Femoral pulses were intact.  There was no pitting 
edema in the lower extremities.  There were no focal 
neurological deficits.  An ECG showed normal sinus rhythm 
with ST elevation consistent with possible early 
repolarization.  

An echocardiographic stress test produced negative findings 
for ischemia, but did produce one millimeter exercise-induced 
lateral ST depression, possibly due to STT baseline 
abnormalities.  The stress test was assessed to be negative 
(or not high risk) for ischemia, and recorded a left 
ventricular ejection fraction of approximately 55 percent.  
The examiner assessed chest pain and shortness of breath; low 
risk echocardiographic stress test for ischemia; history 
reported by veteran of myocardial infarction in 1992; and 
borderline diastolic hypertension.  

A Standard Bruce Protocol treadmill exercise ECG test was 
also conducted in February 1999 without complications.  
Maximum heart rate was 171, which was approximately 100 
percent of maximum predicted heart rate.  The veteran had no 
chest pain or significant arrhythmias with exercise.  There 
was a one millimeter exercise-induced lateral ST depression.  
However, maximum workload was about 8.5 METs.  The treadmill 
ECG test examiner assessed decreased but fair exercise 
capacity, and nondiagnostic stress test for ischemia due to 
baseline STT abnormalities.  

An April 1999 VA outpatient treatment record reveals the 
veteran complained of chest pain intermittently for the prior 
two weeks.  He also complained of pain in the left arm upon 
lifting anything.  Objectively, the veteran was alert, warm 
and dry, with regular and easy respiration.  The medical 
examination noted the veteran's history of chest pain, but 
the veteran complained of left elbow pain for the prior month 
associated with physical labor including lifting and pulling.  
The veteran complained that this limited his ability to work 
as an upholsterer.  The examiner found that the veteran had 
pain at the proximal aspect of elbow, and diagnosed an elbow 
sprain.  

Analysis

Initially, the Board finds the veteran's claim well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that his claim 
is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This finding is based on the veteran's evidentiary assertion 
that his service-connected coronary artery disease (CAD) is 
more severe than is reflected in the disability rating 
assigned effective from the date of service connection.  See 
Proscelle v. Derwinski, 1 Vet. App. 629 (1992); King v. 
Brown, 5 Vet. App. 19 (1993).  

Once it has been determined that the claim is well grounded, 
the VA has a statutory duty to assist the appellant in the 
development of evidence pertinent to the claim.  38 U.S.C.A. 
§ 5107.  Following Board remand in June 1998, the veteran was 
afforded an additional examination to evaluate his CAD and 
produce findings to allow rating under both the old and new 
rating criteria for CAD, as explicated below and as required 
in the June 1998 remand.  Also pursuant to that remand, the 
RO issued a Supplemental Statement of the Case in May 1999 
reconsidering the veteran's increased rating claim for his 
CAD using both the old and new rating criteria for that 
disorder, under 38 C.F.R. § 4.104, Diagnostic Code 7005 
(1998).  The Board finds that all evidentiary and procedural 
development necessary for an equitable disposition of the 
appeal has been obtained.  The duty to assist has thus been 
satisfied.  38 U.S.C.A. § 5107(a).  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In general, 
disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  In 
determining the current level of impairment, the disability 
must be viewed in relation to its history. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  In evaluating service-connected 
disabilities, the Board looks to functional impairment.  The 
Board attempts to determine the extent to which a service-
connected disability adversely affects the ability of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. §§ 4.2, 4.10 (1998).  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1998).  

The veteran's coronary artery disease has been appropriately 
evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7005.  
However, in the course of the veteran's appeal the rating 
criteria for arteriosclerotic heart disease, or coronary 
artery disease (CAD), was changed, effective January 12, 
1998.  Where a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  

Under the old rating criteria for CAD, following coronary 
occlusion or thrombosis, or with history of substantiated 
anginal attack, with ordinary manual labor feasible, a 30 
percent rating is assigned.  Following typical history of 
acute coronary occlusion or thrombosis, or with a history of 
substantiated repeated anginal attacks, with more than light 
manual labor precluded, a 60 percent rating is assigned.  
After six months following acute illness from coronary 
occlusion or thrombosis, with chronic residual findings of 
congestive heart failure or angina on moderate exertion or 
more than sedentary employment precluded, a 100 percent 
rating is assigned.  38 C.F.R. § 4.104, Diagnostic Code 7005 
(in effect prior to January 12, 1998).  

The veteran underwent thorough examinations in November 1997 
and February 1999, where the veteran's CAD was not found to 
be significantly disabling.  Upon the February 1999 
echocardiographic stress test, the veteran was found to be of 
low risk for ischemia, and to have a left ventricular 
ejection fraction of 55 percent.  Upon February 1999 
Treadmill exercise ECG, he was found to have decreased but 
fair exercise capacity, with exercise producing neither chest 
pain nor significant arrhythmias.  While the veteran 
complained generally of intermittent moderate chest pains, 
these were reported to resolve within one hour and not to be 
sustained.  

The Board also notes that upon April 1999 VA outpatient 
treatment the veteran reported that a left elbow pain was 
impairing his ability to work as an upholsterer, with 
resulting impairment of capacity to perform the physical 
labor associated with that work involving lifting and 
pulling.  The veteran did not report, and the treating 
examiner did not find there was occupational impairment due 
to the veteran's CAD.  

Upon review of all the evidence, the Board concludes that the 
medical evidence shows that the veteran has not been and 
continues not to be precluded from more that light manual 
labor due to his CAD.  The Board finds that despite the CAD, 
ordinary manual labor is feasible and that the preponderance 
of the evidence shows that the criteria for a higher, 60 
percent rating for the veteran's CAD under the old rating 
criteria are not met.  Diagnostic Code 7005 (in effect prior 
to January 12, 1998).  

Under the new rating criteria, CAD, when a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or when 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray, a 30 percent 
rating is assigned.  When there has been more than one 
episode of acute congestive heart failure in the past year; 
or when a workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope; or when there is left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent, a 60 percent 
rating is assigned. When there is chronic congestive heart 
failure; or when a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or when 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent, a 100 percent rating is 
assigned.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1998).  

As was demonstrated by a February 1999 Standard Bruce 
Protocol treadmill exercise ECG stress test, the veteran is 
capable of a workload of up to 8.5 METs without resulting 
dyspnea, fatigue, angina, dizziness, or syncope.  There was 
also no evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray.  There is no 
finding of congestive heart failure in the veteran's medical 
records, and left ventricular ejection fraction was measured 
at 55 percent in February 1999.  These medical findings are 
not amenable to lay determination, and hence the veteran's 
lay contentions of a higher level of disability cannot affect 
a determination based on these new diagnostic criteria.  Lay 
testimony is not competent evidence to support contentions of 
medical causation or medical diagnosis; competent medical 
evidence is required.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  Accordingly, the criteria for a higher, 60 
percent rating under the new rating code for CAD have not 
been met.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1998).  

Hence the Board determines that under both the old and new 
rating criteria for CAD, a higher, 60 percent rating is not 
warranted for the veteran's service-connected CAD.  38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (versions in effect prior to 
January 12, 1998, and upon that date).  

The preponderance of the evidence is against the claim, and, 
therefore, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The Board has reviewed the entire record and finds that the 
30 percent rating assigned by virtue of this decision for the 
veteran's CAD reflects the most disabling this disorder has 
been since the veteran was discharged from service, which is 
the beginning of the appeal period.  Thus, the Board has 
concluded that staged ratings for this disorder are not 
warranted.  Fenderson v. West, 12 Vet. App Vet. App. 119 
(1999).  The Board has considered that the veteran reported 
having sustained a myocardial infarction in service, in 1992.  
However, this is not confirmed by service medical records and 
post service medical testing does not reveal that the veteran 
sustained a myocardial infarction in the past.  


ORDER

Entitlement to an increased rating above the 30 percent 
currently assigned for coronary artery disease (CAD) is 
denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

